
	

114 HR 292 IH: Advancing Research for Neurological Diseases Act of 2015
U.S. House of Representatives
2015-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 292
		IN THE HOUSE OF REPRESENTATIVES
		
			January 13, 2015
			Mr. Burgess (for himself, Mr. Van Hollen, Mrs. Carolyn B. Maloney of New York, Mr. King of New York, and Mr. Bilirakis) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the Public Health Service Act to provide for systematic data collection and analysis and
			 epidemiological research regarding Multiple Sclerosis (MS), Parkinson’s
			 disease, and other neurological diseases.
	
	
 1.Short titleThis Act may be cited as the Advancing Research for Neurological Diseases Act of 2015. 2.National neurological diseases surveillance systemPart P of title III of the Public Health Service Act (42 U.S.C. 280g et seq.) is amended by adding at the end the following:
			
				399V–6Surveillance of neurological diseases
 (a)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall—
 (1)enhance and expand infrastructure and activities to track the epidemiology of neurological diseases, including multiple sclerosis and Parkinson’s disease; and
 (2)incorporate information obtained through such activities into a statistically-sound, scientifically-credible, integrated surveillance system, to be known as the National Neurological Diseases Surveillance System.
 (b)ResearchThe Secretary shall ensure that the National Neurological Diseases Surveillance System is designed in a manner that facilitates further research on neurological diseases.
 (c)ContentIn carrying out subsection (a), the Secretary— (1)shall provide for the collection and storage of information on the incidence and prevalence of neurological diseases in the United States;
 (2)to the extent practicable, shall provide for the collection and storage of other available information on neurological diseases, such as information concerning—
 (A)demographics and other information associated or possibly associated with neurological diseases, such as age, race, ethnicity, sex, geographic location, and family history;
 (B)risk factors associated or possibly associated with neurological diseases, including genetic and environmental risk factors; and
 (C)diagnosis and progression markers; (3)may provide for the collection and storage of information relevant to analysis on neurological diseases, such as information concerning—
 (A)the epidemiology of the diseases; (B)the natural history of the diseases;
 (C)the prevention of the diseases; (D)the detection, management, and treatment approaches for the diseases; and
 (E)the development of outcomes measures; and (4)may address issues identified during the consultation process under subsection (d).
 (d)ConsultationIn carrying out this section, the Secretary shall consult with individuals with appropriate expertise, including—
 (1)epidemiologists with experience in disease surveillance or registries; (2)representatives of national voluntary health associations that—
 (A)focus on neurological diseases, including multiple sclerosis and Parkinson’s disease; and (B)have demonstrated experience in research, care, or patient services;
 (3)health information technology experts or other information management specialists; (4)clinicians with expertise in neurological diseases; and
 (5)research scientists with experience conducting translational research or utilizing surveillance systems for scientific research purposes.
 (e)GrantsThe Secretary may award grants to, or enter into contracts or cooperative agreements with, public or private nonprofit entities to carry out activities under this section.
 (f)Coordination with other Federal agenciesSubject to subsection (h), the Secretary shall make information and analysis in the National Neurological Diseases Surveillance System available, as appropriate, to Federal departments and agencies, such as the National Institutes of Health, the Food and Drug Administration, the Centers for Medicare & Medicaid Services, the Agency for Healthcare Research and Quality, the Department of Veterans Affairs, and the Department of Defense.
 (g)Public accessSubject to subsection (h), the Secretary shall make information and analysis in the National Neurological Diseases Surveillance System available, as appropriate, to the public, including researchers.
 (h)PrivacyThe Secretary shall ensure that privacy and security protections applicable to the National Neurological Diseases Surveillance System are at least as stringent as the privacy and security protections under HIPAA privacy and security law (as defined in section 3009(a)(2)).
 (i)ReportNot later than 4 years after the date of the enactment of this section, the Secretary shall submit a report to the Congress concerning the implementation of this section. Such report shall include information on—
 (1)the development and maintenance of the National Neurological Diseases Surveillance System; (2)the type of information collected and stored in the System;
 (3)the use and availability of such information, including guidelines for such use; and (4)the use and coordination of databases that collect or maintain information on neurological diseases.
 (j)DefinitionIn this section, the term national voluntary health association means a national nonprofit organization with chapters, other affiliated organizations, or networks in States throughout the United States.
 (k)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $5,000,000 for each of fiscal years 2015 through 2019..
		
